Title: Garden Plan, 25 March 1807
From: Jefferson, Thomas
To: 


                        
                            
                                25 Mch 1807
                            
                        
                        Note. the order of the terrasses below the garden wall is as follows.
                        the fig terras next to the wall. Then
                        the walk terras.
                        the strawberry terras.
                        1st. terras of the vineyard & so on to the 17th.
                        the 18th. terras of the vineyard is occupied chiefly by trees.
                        the 19th. is Bailey’s ally.
                  Mar. 25.
                        
                  
                     
                        
                           S.W. vineyard.
                           at S.W. end of 1st. terras planted 2. Malaga grape vines. Maine.
                        
                        
                           at N.E. end.
                           1st. terras
                           12. black Hamburg grape vines.
                           }
                           from Maine. planted only in vacancies.
                        
                        
                           
                           2d.
                           12. red do.
                        
                        
                           
                           3d.
                           10. white Frontignac.
                        
                        
                           
                           4th.
                           20. Chasselas.
                        
                        
                           
                           5th.
                           3. Muscadine
                        
                        
                           
                           6th.
                           11. Brick coloured grapes.
                        
                        
                           
                           7th.
                           10. Black cluster grapes
                        
                        
                           N.E. vineyard. beginning at S.W. end of it, & planting only in vacancies
                        
                        
                           
                           1st. terras.
                           6. plants of Seralamanna grapes 
                           }
                           11. cuttings from them.
                        
                        
                           
                           2d.
                           15. cuttings of the same, or Piedmt Malmsy 
                           
                        
                        
                           
                           3d.
                           13. Piedmont Malmesy. or Seralamana 
                           
                        
                        
                           
                           4th.
                           
                               1. Smyrna without seeds.
                           
                        
                        
                           
                           5th.
                           
                               7. Galetlas.
                           
                        
                        
                           
                           6th.
                           
                               7. Queen’s grapes.
                           
                        
                        
                           
                           7th.
                           
                               5. Great July grapes
                           
                        
                        
                           
                           8th.
                           
                               6. Tokay.
                           
                        
                        
                           
                           9th.
                           13. Tokay.
                           }
                           
                        
                        
                           
                           10th.
                           13 Trebbiano
                           
                        
                        
                           
                           11th.
                           17 Lachrima Christi.
                           
                        
                        
                           
                           12th.
                           
                               6. San Giovetto.
                           
                        
                        
                           
                           13th.
                           15. Abrostine white
                           
                        
                        
                           
                           14th.
                           21. do. red or Aleaticos
                           
                        
                        
                           
                           15th.
                           15. Aleatico. or Abrostine red.
                           
                        
                        
                           
                           16th.
                           13. Margiano.
                           
                        
                        
                           
                           17th.
                           15. Mammole.
                           
                        
                        
                           S.W. vineyard. N.E. end.
                           9th. terras 
                           4 Tokays, same as 9th. of N.E. Vineyard.
                        
                        
                           
                           10th.
                           6. Trebbianos. same as 10th. of N.E.
                        
                        
                           
                           11th.
                           3. Lachrima Christi. same as 11th. of N.E.
                        
                     
                  
                  Apr. 11.
                  Nursery. begun in bed next the pales, on the lower side, where Genl. Jackson’s peaches end to wit within 2.f. of the 4th. post from the S.E. corner.
                  
                     
                        
                           No.
                           1.
                           Quercus coccifera. Prickly Kermes oak. 3. cross rows.
                           }
                           seeds received from Doctr. Gouan at Montpelier.
                        
                        
                           
                           2.
                           Vitex Agnus castus. Chasta-tree. Faux Poivrier. 9. rows
                        
                        
                           
                           3.
                           Cedrus Libani. Cedar of Lebanon. 2. rows.
                        
                        
                           
                           4.
                           Citisus Laburnum of the Alps. 2. rows. 
                        
                        
                           
                           5.
                           Lavathera Albia. the shrub Marshmallow. 2. rows.
                        
                     
                  
                        
                            
                     GRAPHIC IN MANUSCRIPT
                        
                  
                        1807.
                   Apr. 15. 16. 18. 30. Planted & sowed flower beds as above.
                  
                     
                        
                           April
                           16.
                           planted as follows.
                           N. E. clump
                           S. E clump
                           SW clump
                           N.W. clump 
                        
                        
                           
                           13.
                           paper mulberries
                           2.
                           2.
                           5.
                           4
                        
                        
                           
                           6.
                           Horse chesnuts
                           3
                           3
                           
                           
                        
                        
                           
                           2.
                           Taccamahac poplars
                           1
                           1
                           
                           
                        
                        
                           
                           4.
                           purple beach
                           
                           
                           2
                           2
                        
                        
                           
                           2.
                           Robinia hispida
                           1
                           1
                           
                           
                        
                        
                           
                           2.
                           Choakcherries.
                           1
                           1
                           
                           
                        
                        
                           
                           3.
                           Mountain ash. Sorbus Aucuparia
                           
                           
                           1
                           2
                        
                        
                           
                           2.
                           Xanthoxylon
                           
                           
                           1
                           1
                        
                        
                           
                           1.
                           Red bud.
                           1
                           
                           
                           
                        
                     
                  
                  the above were from Maine except 5 horse chesnuts from nursery & the Red bud 
                  
                     
                        
                           planted same day.
                           1. Fraxinella in center of N. W. shrub circle
                           }
                           from Maine’s
                        
                        
                           *
                           1. Gelder rose in do. of N. E. do.
                        
                        
                           
                           1. do.   
                               in do. of S. E. do.
                        
                        
                           
                           1. Laurodendron in margin of S. W. do. from the nursery
                        
                        
                           planted also 10. 
                           willow oaks in N. W. brow of the stone to wit from the N. Pavilion round to near the setting stones at S.W. end of level.
                        
                        
                           and 12. 
                           Wild crabs from the S. to the N. pavilion near the brow of the stone
                        
                        
                           
                                 *Viburnum opulus rosea.
                           
                           
                        
                        
                           
                           
                           
                           
                        
                     
                  
                  Apr. 17.
                  
                     
                        
                           planted
                           
                               2. Robinia hispida & 2. choakcherries on the S.W. slope.
                        
                        
                           
                           20. Weymouth pines on the slope by the Aspen thicket.
                        
                     
                  
                  In the Nursery, began at the N. W. corner & extended rows from N. W. to NE. & planted
                  
                     
                        
                           
                           1st. row,
                           abt. 2.f. from the pales
                           }
                           100. paccans.
                        
                        
                           
                           2d. do.
                           18 I. from that
                        
                        
                           
                           3d. do.
                           
                           Gloucester hiccory nuts from Roanoke.
                        
                        
                           
                           4th. do.
                            do. from Roanoke. 79 in all. 6. do. from Osages. 2. scarlet beans.
                        
                        
                           
                           5th. a bed of 4.f wide, 3 drills, globe artichoke. red.
                        
                        
                           
                           6th. a do.   do.green.
                        
                        
                           Apr. 18.
                        
                        
                           
                           7th a bed. Cooper’s pale green asparagus. 5. rows    feet long. a seed every 6.I.
                        
                        
                           
                           
                               at N.E. end of same bed 14. Ricara beans very toward.
                        
                        
                           
                           8th. a bed 26.f. long. 2. rows & about 8 f. of a 3d. say 60 f. Missouri great Salsafia. 120 seeds. 6. I. apart
                        
                     
                  
                        
                    